PER CURIAM.
In this direct criminal appeal, appellant complains that he was entitled to credit for time previously served on probation against the probationary portion of the new split sentence he received following revocation of probation; that a written order should have been entered revoking his probation; and that the trial court should not have increased the probationary portion of the split sentence from three to five years on resentencing following remand from this court. We vacate appellant’s sentence, and remand with directions that the trial court give appellant credit for time previously spent on probation to the extent necessary to keep the total sentence within the statutory maximum for the offense for which appellant was convicted. Waters v. State, 662 So.2d 332 (Fla.1995). Also on remand, we direct the trial court to enter an appropriate written order revoking appellant’s probation. Jones v. State, 638 So.2d 126 (Fla. 1st DCA 1994). As to appellant’s final issue, we affirm without discussion.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
MINER, ALLEN and WEBSTER, JJ., concur.